PER CURIAM:
Ron Tearia Nicholas appeals the district court’s order accepting the recommendation of the magistrate judge denying his motion for a preliminary injunction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Nicholas v. Ozmint, No. 8:05-cv-03472-RBH, 2006 WL 2711852 (D.S.C. Sept. 20, 2006). We deny Nicholas’s motion for production of documents and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.